DETAILED ACTION
This action is in response to the RCE filed 02/04/2021 in which no claims have been amended, claim 22 has been newly added and claims 9 and 13-15 have been canceled, thus claims 1-8, 10-12 and 16-22 are pending and ready for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered. 
Response to Arguments
Applicant's arguments filed 02/04/2021 have been fully considered but they are not persuasive.
Applicant's arguments filed 02/04/2021 have been fully considered but they are now moot because they are directed in their entirety to grounds of rejection which are no longer cited in the current rejection, as Krogman is no longer cited. See the updated rejection below which now cites Muisener alone.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11-12, 16-19 and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0141114 A1 (hereinafter “Muisener”)
Regarding claim 1-4, 8, 11, 18-19 and 21 Muisener discloses a multilayer super or ultra-high hydrophobic coating, and method of forming such coating, which comprises a plurality of layers, the plurality of layers comprising: 
a. (depositing) two or more base layers, the two or more base layers comprising, 
i. a fixed layer comprising a first polymer (i.e. the binder layer which is the first layer applied [0098], and may be a polymer [0066]-[0075]), 
ii. an inorganic layer comprising a plurality of nanoparticles which may be silica (nanoparticle layer is applied second [0098]-[0099], nanoparticles described at [0079]-[0093]); 
b. (depositing) an adhesion layer disposed on the two or more base layers, the adhesion layer comprising a second polymer (the binder coating layer and nanoparticle coating layer are alternately applied to form a multilayered nanostructured layer comprising several Sub-layers of nanoparticles [0098]-[0099]); 

c. (depositing) a functional layer (top coat), wherein the functional layer comprises a superoleophilic material, a superhydrophobic material, or combinations thereof and forms a surface of the multilayer coating, (then provided with a functional layer/anti-fouling top coat, wherein the top coat may be a fluorosilane, i.e. halogenated silane, or a fluorosurfactant; [0108], [0115], [0121]-[0140]);
wherein the surface of the multilayer coating exhibits a water contact angle of from 115° to 160 ([0021], Claims 53 and 54).
With regard to the functional layer being deposed it i.e. directly on the adhesion layer, as opposed to the nanoparticle layer, since it is disclosed that the nanoparticle layer may be mixed with the binder, or applied as separate layers it is seen as obvious to apply the top coat to either layer i.e. make either the binder of the nanoparticles the final layer, or that the surface may comprise patches/mixtures of both layers, and thus be applied to both.
With regard to the plurality of layers having alternating charge, specifically the first polymer of the of the fixed layer the particles of the inorganic layer and the adhesion layer, Muisener discloses “[p]referably, the binder is a compound capable of establishing at least one intermolecular bond or interaction with groups at the surface of the article. Different categories of intermolecular bonds or interactions can be established, including, without limitation: covalent bonds and non-covalent intermolecular bonds or interactions, such as a hydrogen bond, a van der Waals bond, a hydrophobic interaction, an aromatic CH-TL interaction, a cation-π interaction or a charge-charge attractive interaction [0063] and “[p]referably, the binder is a compound capable of establishing at least one intermolecular bond or interaction with a group at the surface of the nanoparticles” [0064].  
prima facie obvious to one of ordinary skill in the art to use oppositely charged binder/adhesion and nanoparticle layers i.e. by proving the polymer of the binder and adhesion layer with a charge and the nanoparticles with a charge so as to provide the intermolecular bond or interaction between the binder layer and the surface as well as the nanoparticles [0063]-[064].
With regard to the limitation “wherein the surface of the multilayer coating exhibits a hexadecane contact angle of at least about 150°”, No details of the hexadecane contact angles are given. However, since Muisener discloses the same composition as claimed in claim 1,using the fluoro-silanes as disclosed and claimed, it is asserted, absent evidence to the contrary, that one would reasonably expect that the multilayer coating of Muisener inherently has the same properties as the multilayer coating recited in claims 1, and 21.  Specifically, it is asserted that the hexadecane contact angles will be at least 150°.  See MPEP 2112.01.
Regarding claim 5 Muisener discloses the multilayer coating of claim 1, wherein the charge density of the layers is not specifically disclosed however Muisener discloses “[p]referably, the binder is a compound capable of establishing at least one intermolecular bond or interaction with groups at the surface of the article. Different categories of intermolecular bonds or interactions can be established, including, without limitation: covalent bonds and non-covalent intermolecular bonds or interactions, such as a hydrogen bond, a van der Waals bond, a hydrophobic interaction, an aromatic CH-TL interaction, a cation-π interaction or a charge-charge attractive interaction [0063] and “[p]referably, the binder is a compound capable of establishing at least one intermolecular bond or interaction with a group at the surface of the nanoparticles” [0064].  Therefore the charge density on the layers effect the properties of the coating and its formation are thus charge density of the layers is a result effective variable. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate charge density of the layers including those within the scope of the present claims, so as to produce desired end results.
Regarding claim 6-7 and 22 Muisener disclose the multilayer coating of claim 1, wherein as in the rejection of claim 1 and 21 the first polymer and adhesion layer have a charge opposite that of the nanoparticle; however the specific charge is not addressed, however choosing either pair of pos/neg charge arrangement for each would have been obvious to try as there are only two finite options to choose from; thus both options are seen to be obvious/disclosed. This would result in a cationic polymer and an anionic nanoparticle; OR/AND an anionic polymer and a cationic nanoparticle.
Regarding claim 12 Muisener disclose the multilayer coating of claim 1, wherein the multilayer coating has a thickness of from about 50-700 nm [0140].  Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Muisener’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding claim 16 Muisener discloses the multilayer coating of claim 1, wherein the precise tilt angles of the theoretical combined invention cannot be known; and no details of the hexadecane contact angles or tilt angles are given. However, since Muisener discloses the same composition as claimed in claim 1 and 16 it is asserted, absent evidence to the contrary, that one would reasonably expect that the multilayer coating of Muisener inherently has the same 
Regarding claim 17 Muisener discloses the multilayer coating of claim 1, wherein the coating may be applied to a wide range of materials/industries [0141] including plywood particle board [0142] which are considered mesh.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Muisener further in view of Lee, Kang Kug, and Chong H. Ahn. “Superhydrophilic Multilayer Silica Nanoparticle Networks on a Polymer Microchannel Using a Spray Layer-by-Layer Nanoassembly Method.” ACS Applied Materials & Interfaces, vol. 5, no. 17, 2013, pp. 8523–8530., doi:10.1021/am401945w. (hereinafter “Lee”, as provided in the IDS dated 05/17/2017).
Regarding claim 10 Muisener discloses the mesh article of claim 1 but does not disclose the functional layer is patterned.
However Lee discloses a similar multilayer coating comprising a plurality of layers having alternating charge, the plurality of layers comprising alternating negatively charged silica nanoparticles with positively charged PDDA having a pattern of (-SiO2/+PDAC)n coated on a substrate (Abstract, Scheme 1, Fig. 1, Sec. 2.2.), wherein the functional layer functional layer is patterned in order to use the coating for a functional microfluidic device that uses a pattern of hydrophobic vs. hydrophilic pattern to alter fluid flow (Abstract, Conclusion, Scheme, Fig. 1). 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to use the nanoparticle coated mesh as disclosed by Muisener in a pattern in order to create an end use devices such as the microfluidic device of Lee or to otherwise effect fluid flows on the coated objects.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Muisener further in view of Wang, Suhao, et al. “Filter Paper with Selective Absorption and Separation of Liquids That Differ in Surface Tension.” ACS Applied Materials & Interfaces, vol. 2, no. 3, 2010, pp. 677–683., doi:10.1021/am900704u. (hereinafter “Wang”, as provided in the IDS dated 05/17/2017).
Regarding claim 20 discloses the mesh article of claim 17 which is a filter mesh but does not disclose specifically the method of filtration it is used in and thus does not discloses a method of separating a liquid mixture comprising a polar liquid and a non-polar liquid, the method comprising contacting the article of claim 17 as claimed.
However Wang discloses using nanoparticle covered meshes to separate oil and water (Abstract, 3rd paragraph introduction), the method comprising contacting the paper filter/ with the liquid mixture under conditions effective to afford permeation of the polar liquid or the non-polar liquid through the article (see Fig. 1 and Sec. 2.1.).  
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to use the nanoparticle coated mesh as disclosed by Muisener to separate oil and water as disclosed by Wang because this is a known use of nanoparticle coated filter meshes in the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            	

	/Jason M Greene/            Primary Examiner, Art Unit 1773